Citation Nr: 1728299	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  98-18 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 2011, for the award of a 50 percent disability rating for pain disorder and mood disorder associated with carpal tunnel syndrome of the right wrist with reflex sympathetic dystrophy.

2.  Entitlement to an effective date earlier than March 1, 2011, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the RO that assigned an effective date of March 1, 2011, for the award of a 50 percent disability rating for pain disorder and mood disorder and for the grant of a TDIU.  The Veteran timely appealed for earlier effective dates.

Thereafter, in January 2017, the Veteran submitted VA Form 21-22a, Appointment of Individual as Claimant's Representative, in which she appointed her current representative.  The record reflects that the Veteran failed to appear for a video conference hearing scheduled in May 2017.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.700 (2016).  An appellate brief was submitted in June 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From the date of VA treatment on March 16, 2007, the Veteran's pain disorder and mood disorder have been manifested by intractable pain with minimal relieve and by frustration, which interfere with the Veteran's daily activities and create difficulties for maintaining employment.

2. The effective date of the award of TDIU benefits cannot be earlier than the date of receipt of the claim for increased rating-that is, March 16, 2007. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 16, 2007, for the assignment of a 50 percent disability evaluation for pain disorder and mood disorder are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.157, 3.400 (2014).

2.  The criteria for an effective date of March 16, 2007, for the award of TDIU benefits are met.  38 U.S.C.A. §§ 5101, 5107, 5110; 38 C.F.R. §§ 3.151, 3.157, 3.341, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by a June 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of her claims have been obtained, to the extent possible. The RO or VA's Appeals Management Office (AMO) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Earlier Effective Date for Award of Compensation, and TDIU 

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015. As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case.

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If, however, it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2) (West 2014); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2016); VAOPGCPREC 12-98 (1998).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

Under the former provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 

The Veteran contends that the assigned 50 percent disability rating for pain disorder and mood disorder, and the grant of a TDIU should be awarded from the date of service connection in 1998 or from the date of appeal in 2008.

Factual Background

In this case, service connection has previously been established for pain disorder and mood disorder, effective from February 17, 1998.  A June 2005 VA psychiatric examination report revealed that the Veteran suffered "with a lot of pain," and was diagnosed both with mood disorder associated with a general medical condition and pain disorder.  In a July 2005 rating decision, the RO evaluated the Veteran's service-connected disability as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9422.  No timely appeal of the July 2005 rating decision was initiated by the Veteran, and the July 2005 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

On August 26, 2005, the Veteran submitted correspondence, which had been accepted as claims for increased disability ratings for multiple disabilities (excluding pain disorder and mood disorder) and for a TDIU.  Records show that the RO denied the increased ratings for multiple disabilities and denied a TDIU in December 2005.  Although the Veteran initiated an appeal by filing a notice of disagreement (NOD), and the RO subsequently issued a statement of the case (SOC), it appears that the Veteran did not file a timely substantive appeal.  Hence, the December 2005 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

On May 4, 2007, the Veteran submitted copies of VA treatment records in support of pending claims.  These VA treatment records, dated March 16, 2007, reveal that the Veteran experienced intractable pain with minimal relieve from medication since 1983, due to her carpal tunnel syndrome of the right wrist with reflex sympathetic dystrophy.  Records show that the condition interfered with daily activities, and that the Veteran had difficulty maintaining a job secondary to her disability with her hands.

In June 2007, a VA examiner opined that the Veteran's condition was moderately severe in nature; and because of constant pain and numbness on the right hand, it will affect to some extent her physical and sedentary employment status.

The report of a July 2007 VA examination included diagnoses of complex regional pain syndrome in the right forearm, wrist, and hand-history of contusion in 1968; and status-post carpal tunnel release and ganglion cyst. 

The RO received the Veteran's formal claim for a TDIU dated by the Veteran on December 18, 2008 and stamped as received on January 19, 2009.  The Veteran reported that she had not worked since 1992 and could not work because of reflex sympathetic dystrophy.  

On March 1, 2011, the Veteran's representative submitted a letter, contending that the Veteran needed evaluations for various physical disabilities and for a TDIU.  This letter had been accepted by the RO as claims for an increased disability rating for pain disorder and mood disorder, and for a TDIU.

The report of a July 2011 VA examination reflects that the Veteran was prescribed multiple pain medications.

On March 1, 2011, the RO received correspondence from the Veteran's representative dated February 23, 2011.  In an August 2011 rating decision, the RO increased the evaluation to 50 percent for pain disorder and mood disorder, effective the date of claim on March 1, 2011; and granted a TDIU, effective the date of claim on March 1, 2011.  The RO cited the representative's letter as the date of receipt of claim for increased rating for the pain and mood disorders and for the TDIU.  This appeal for earlier effective dates followed.

Analysis

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

As noted above, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1) (prior to March 24, 2015).

First, the Board finds that the lay and medical evidence closely associates the symptoms and functional impairment imposed by the neurological disorder of the wrist and the pain and mood disorder as well as the capacity for gainful employment.  

A formal claim for a TDIU was received on January 12, 2009 citing the wrist disability.  Considerable evidentiary development ensued from this point.  Examining the record further back in time, VA provided examinations in March 2008, October 2007, July 2007, and June 2007 that addressed the level of severity and pain imposed by the wrist and pain disorders.  Resolving all doubt in favor of the Veteran and applying the criteria of 38 C.F.R. § 3.157(b)(1),  The Board accepts March 16, 2007, as the date of claim for an increased rating for pain disorder and mood disorder.  The VA treatment records on this date address the dysfunction due to pain and degree of occupational impairment.  The records were submitted by the Veteran as evidence of an increase in severity of her disability.  The evidence of record simply does not support a finding of any pending claim, formal or informal, prior to March 16, 2007 or a further VA treatment records of a continuity of severity of the disorders earlier than this date.  38 C.F.R. §§ 3.151(a), 3.155(a).  Hence, the date of March 16, 2007-date of VA outpatient treatment-is accepted as the date of claim.  See 38 C.F.R. § 3.157(b)(1) (prior to March 24, 2015).
The next question before the Board is when it is factually ascertainable from the evidence of record that the Veteran met the criteria for the assigned 50 percent disability rating for pain disorder and mood disorder.  See 38 C.F.R. § 3.400(o)(1).  

The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.

Under that formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Here, the severity of such symptoms demonstrates that it is to a degree as that contemplated by a 50 percent disability rating.  This is on par with the level of the Veteran's intractable pain with minimal relieve and her frustration.  Such symptoms have interfered with the Veteran's daily activities and created difficulties for maintaining employment.  This rating was ultimately assigned, effective the date of the March 1, 2011 representative's letter.  The VA treatment records and VA examinations from March 16, 2007 to March 1, 2011 demonstrate the same level of pain and functional loss.  

Accordingly, given the Veteran's actual symptoms as reported above, and resolving all doubt in favor of the Veteran, the Board must conclude that the evidence of record warrants an effective date from the date of claim on March 16, 2007, for the assignment of a 50 percent disability rating for pain disorder and mood disorder.  

TDIU 

A claim for a TDIU, in essence, is a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

The Board notes that, in this case, the determination of whether the Veteran is entitled to TDIU benefits, including the effective date for that award, is "part and parcel" of the determination of the increased rating for the Veteran's service-connected pain disorder and mood disorder.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).

Accordingly, the proper effective date can be no earlier than the date of receipt of the claim for increased rating-that is, March 16, 2007.  Hence, consideration of evidence of unemployability as far back as the date of the increased rating claim is warranted.

The Board notes that the report of a March 2001 VA examination reflects that the Veteran was currently unemployable, and that she last worked in the 1980's.  VA records show that she underwent occupational therapy in 2005.

As noted above, the disability of the Veteran's hands, and the pain disorder and mood disorder, have interfered with her daily activities and created difficulties for maintaining a job.  

The Board finds in this case that it is factually ascertainable that the service-connected disabilities were likely productive of occupational and social impairment with deficiencies in most areas throughout the course of this appeal.  Moreover, the June 2007 VA examiner's findings that the Veteran was on multiple narcotic pain medications can primarily be construed as substantiating the Veteran's claim for an increased rating for pain disorder and mood disorder and for a TDIU.

Having considered all evidence of record, including that received prior to previous final decisions, the evidence weighs in favor of a finding of unemployability due solely to service-connected disabilities as of March 16, 2007.  This date corresponds with the Veteran's claim for an increased rating for service-connected pain disorder and mood disorder.  

Accordingly, the Board concludes that the record presents a legal basis for assignment of an effective date of March 16, 2007, for the award of TDIU benefits.  Roberson v. Principi, 251 F.3d 1378 (2001).  


ORDER

An effective date of March 16, 2007, for the assignment of a 50 percent rating for pain disorder and mood disorder associated with carpal tunnel syndrome of the right wrist with reflex sympathetic dystrophy, is granted.  

An effective date of March 16, 2007, for the award of TDIU benefits is granted.




____________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


